Citation Nr: 1801290	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  17-06 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of a right upper lobectomy.


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1946 to July 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The most probative evidence shows that the Veteran's service-connected residuals of a right upper lobectomy have been manifested by no more than post-bronchodilator FEV-1 of 60 percent predicted and FEV-1/FVC of 70 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residuals of a right upper lobectomy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§ 4.97, Diagnostic Code 6844 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,   1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.       § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7,       4.10 (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected residuals of a right upper lobectomy have been evaluated under the General Rating Formula for Restrictive Lung Disease.  Pursuant to the General Rating Formula for Restrictive Lung Disease, a 30 percent rating is warranted where the forced expiratory volume in one second (FEV-1) is 56 to 70 percent of predicted value; or where the ratio of FEV-1 to forced vital capacity (FVC) (FEV-1/FVC) is 56 to 70 percent; or where diffusion capacity of the lung   for carbon monoxide by the single breath method (DLCO (SB)) is 56 to 65    percent predicted. 38 C.F.R. § 4.97, Diagnostic Code 6844.  A 60 percent rating     is warranted for FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to         55 percent; or DLCO (SB) of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  A 100 percent rating is warranted for FEV-1 of less than 40 percent predicted; or 
FEV-1/FVC of less than 40 percent; or DLCO (SB) of less than 40-percent predicted; or maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right     heart failure); or right ventricular hypertrophy; or pulmonary hypertension     (shown by Echo or cardiac catheterization); or episode(s) of acute respiratory failure; or required outpatient oxygen therapy.  Id.

When evaluating based on pulmonary function testing (PFT), post-bronchodilator results should be applied to the rating criteria unless post-bronchodilator results       were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator results should be used.  38 C.F.R. § 4.96(d)(5) (2017).

Upon review of the record, the Board finds that a rating in excess of 30 percent is    not warranted at any time during the period under review. During a February 2016 VA examination, the Veteran reported chest pain, dyspnea, and coughing. He denied any use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or oxygen therapy. The examiner indicated that the Veteran underwent pulmonary function testing in June 2013, which accurately reflected his current level of pulmonary function.  Post-bronchodilator testing revealed FVC of 59 percent predicted, FEV-1 of 60 percent predicted, and FEV-1/FVC of 72 percent. The examiner indicated that the Veteran's right upper lobectomy has remained static and that he should not be required to engaged in       any further testing because it would cause unnecessary hardship, as he is elderly    with multiple serious medical comorbidities.  The examiner further noted that           the Veteran had other nonservice-connected lung disabilities, including chronic obstructive pulmonary disease (COPD), and opined that the FEV-1/FVC test most accurately reflected the level of disability caused by his service-connected residuals    of a right upper lobectomy.  

VA treatment records show that he Veteran underwent additional PFTs in May 2016.  Post-bronchodilator testing revealed FVC of 68 percent predicted, FEV-1    of 68 percent predicted, and FEV-1/FVC of 70 percent.  In August 2016, another VA examiner reviewed the results of the May 2016 PFTs and opined that the FEV-1 test most accurately reflected the level of disability caused by the Veteran's service-connected residuals of a right upper lobectomy and noted that the Veteran's nonservice-connected COPD and emphysema were predominantly responsible      for any limitation of his pulmonary function.  

As noted above, the Veteran has been diagnosed with several nonservice-connected lung disabilities, including COPD and emphysema, which both VA examiners indicated were predominately responsible for the Veteran's limitation in pulmonary function.  Furthermore, the VA examiners indicated that the tests that most accurately reflect the level of disability caused by the Veteran's service-connected right upper lobectomy are FEV-1 and FEV-1/FVC.  Accordingly, the Board finds that the most probative evidence as to the Veteran's level of disability caused by his service-connected residuals of a right upper lobectomy are FEV-1 and FEV-1/FVC.  As the record does not show post-bronchodilator FEV-1 of 55 percent predicted or less or FEV-1/FVC of 55 percent or less, a rating in excess of 30 percent is not warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 6844.  

The Board notes that Veteran's representative has asserted that the Veteran      should be entitled to separate ratings based on a collapsed lung and/or a damaged diaphragm.  Private treatment records dated March 2014 through August 2014  show that the Veteran was treated for a collapsed left lung on at least two occasions several months prior to filing his increased rating claim.  Those treatment records also contain chest x-rays showing a stable, elevated right hemidiaphragm. Likewise, a June 2016 VA treatment record notes an elevated right hemidiaphragm with paradoxical motion on sniff maneuver consistent with right hemidiaphragm paralysis.  However, pneumothorax, or a collapsed lung, and paralysis of the diaphragm are also evaluated under the General Rating Formula for Restrictive Lung Disease.  See 38 C.F.R. §§ 4.96(d), 4.97, Diagnostic Codes 6840, 6843 (2017).  Therefore, separate ratings are not warranted based on a collapsed lung and/or an elevated diaphragm.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (separate ratings are permissible where none of the symptomatology for one condition is duplicative of or overlapping with the symptomatology of another condition).

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's residuals of a right upper lobectomy a rating in excess of 30 percent, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

A rating in excess of 30 percent for residuals of a right upper lobectomy is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


